UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1840



DANIEL A. YOUNG, SR.,

                                              Plaintiff - Appellant,

          versus


JOHN KENNEDY, Clerk of Court/Wake; BETTY WALL,
Deputy Clerk/Wake; GERALD ARNOLD, Justice;
BURLEY MITCHELL, Justice; JOHN EXUM, Justice;
I. BEVERLY LAKE, Justice; LACY THORNBURG,
United States District Judge, Western District
of North Carolina; JOHN LEWIS, Justice; MIKE
EASLEY, North Carolina Attorney General; FRED
MORELOCK, Judge; STATE OF NORTH CAROLINA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-00-51-5-BR)


Submitted:   February 22, 2001         Decided:     February 27, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel A. Young, Sr., Appellant Pro Se.     Staci Tolliver Meyer,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Daniel A. Young, Sr., appeals the district court’s order deny-

ing relief on Young’s civil complaint. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, although we grant Young’s motion to expedite the ap-

peal to the extent possible given the court’s busy docket, we

affirm on the reasoning of the district court.   Young v. Kennedy,

No. CA-00-51-5-BR (E.D.N.C. May 12, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2